 In theMatter Of WEST CENTRAL BROADCASTING COMPANY, EMPLOYERandAMERICAN FEDERATION OF RADIO ARTISTS,PETITIONERCase Nos. 13-RC-S0 and 13-RC-57.-Decided April 27,1948Messrs. Robert D. MorgalnandFred C.Mueller,ofPeoria, Ill., forthe Employer.Mr. Edward Schlesinger,of New York City,for the Petitioner.DECISIONANDDIRECTION OF ELECTIONUpon separate petitions duly filed, a consolidated hearing was heldat Peoria, Illinois, on February 5, 1948, before Richard C. Swander,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard,, makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERWest Central Broadcasting Company is a Delaware corporationoperating WEEK, a 1,000-watt radio station located at Peoria, Illinois.WEEK is licensed by the ,Federal Communications Commission tooperate within the State of Illinois; it services an area covering ap-proximately 10 counties and is the National Broadcasting Company'sonly outlet in Peoria.The Company's income from sales of advertis-ing, from April through December 1947, exceeded $100,000.Of thisamount, approximately $14,000 was booked through NBC representingsuch national advertisers as Pabst Brewing Company, RCA Victor,National Harvester, and Kraft Foods; approximately $23,000 worthof other national advertising was booked through a New York adver-tising agency; and approximately $80,000 was derived from contractsIPursuant to Section 3 (b) of the National Labor Relations Act, the Boaid has delegatedits powers in connection with this case to a three-man panel consistingof the undersignedBoard members [Houston, Reynolds,and Gray].77 N. L. R. B., No. 56.366 WEST CENTRAL BROADCASTING COMPANY367with local advertisers.WEEK subscribes to the Associated PressRadio Wire Service.We find, contrary to the contention of the Employer, that the Em-ployer is engaged in commerce within the meaning of the Act 2II.THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization affiliated with the Asso-ciated Actors and Artists of America, A. F. L., claiming to representemployees of the Employer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of certain employees of the Employer untilthe Petitioner has been certified by the Board in an appropriate unitor units.We find that a question affecting commerce exists concerning therepresentation of employees of the Employer, within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.3IV. THE APPROPRIATE UNITThe Petitioner seeks to represent all announcers, singers, and con-tinuity writers at radio station WEEK, excluding the program di-rector.4 although it submits for the Board's determination the questionof whether these employees should comprise a single unit or separateunits for the purposes of collective bargaining.The Employer takesno position with rospect to the appropriateness of the unit; it did,however, raise a question concerning the possible "professional" statusof the employees sought by the Petitioner r, and whether, therefore,any of these employees should be separately polled with respect totheir inclusion in a comprehensive unit, in accordance with the pro-visions of Section 9 (b) (1) of the Act.2Matter of Western Gateway Broadcasting Corporation, 77 NL R. B. 49 , Matterof Federated Publications,Inc,74 N L. R B. 1054;Matter of Tennessee Valley Broad-casting Company,73 N L.R. B. 1509;Matter of Louis G. Baltimore,57 N. L.R. B. 1611.SThe Employer contended that the Board may not process the present petition unless allother subsidiary organizations affiliated with the Associated Actors and Aitists of Americaare also in compliance with Section 9 (f), (g), and (h) of the Act, and offered to provethat certain other branches of the A. A A A were not in compliance.The hearing officerpioperly rejected this offer of proof. Inasmuch as both the Petitioner and the A. A. A. Ahave complied with the filing requirements of Section 9 of the Act,the compliance statusof other sister branches affiliated with the same parent organization is not relevant to thisproceeding.Cf.Matter of Warshawsky and Company,75N, L.R. B. 1291.8All parties agreed that the program director is a supervisor as defined in the Act.The Employer took no position with respect to which, if any, of these employees maybe professional. 368DECISIONSOF NATIONALLABOR RELATIONS BOARDIn connection with the operation of its radio station, the Employeremploys seven announcers, two singers, and two continuity writers.6The record does not indicate any bargaining history for these em-ployees.Announcers perform the usual duties incidental to their job classi-fication.The qualifications prescribed by the Employer for its an-nouncers are a "good voice," ability to sell a product or a service, someknowledge of music, and an aptitude for news broadcasting. Itappears, in this connection, that the Employer gives some voice train-ing to its announcers.Announcers are required to exercise some dis-cretion in the timing and scheduling of programs, the selection ofmusic, and the correction of mistakes which may occur during theprogress of the show.Of the Employer's seven announcers, threepossess college degrees and virtually all have had previous radio expe-rience or training in radio work.The Employer's primary qualifications for its singers are a knowl-edge of music and a voice quality which is "salable" on the air.Although singers sometimes select their own songs, their work is underthe direction of the Employer's musical director and is generally ofa routine nature which does not involve the "consistent exercise of dis-cretion and judgment in its performance." 'Both of the Employer'ssingers have had previous musical education and experience.The duties of the Employer's continuity writers embrace all thewriting for the Employer's radio programs.The Employer requiresits continuity writers to have educational training in the field of writ-ing or its experience equivalent.Both continuity writers have hadprevious writing experience and one of them also possesses a collegedegree.AAlthough the employees in question are trained and are undoubtedlyskilled personnel, we do not believe that they are "professional" em-ployees within the definition prescribed by Section 2 (12) of the Act.We further believe that in their daily operations, these employees com-prise a small, closely integrated group and that they have a sufficientlyclose community of interest to constitute a single appropriate bargain-ing unit."Accordingly, we find that all announcers, singers, and cintinuitywriters employed at the Employer's radio station WEEK at Peoria,Illinois, excluding the program director and all other supervisors as8The record discloses that one announcer and bothsingers areemployedon a part-timebasis.The parties are agreed,however, that theseemployees should be considered on thesame basis as full-time employees'See Section 2 (12) (ii)of the Act.Cf.Matter of Federated Publications,Inc.,74 N. L. R.B. 1054, 1057 WEST CENTRAL BROADCASTING COMPANY369defined in the Act, constitute a unit appropriate for the purposes ofcollective bargaining, within the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with West Central Broadcasting Com-pany, Peoria, Illinois, an election by secret ballot shall be conductedas early as possible, but not later than thirty (30) clays from the dateof this Direction, under the direction and supervision of the RegionalDirector for the Thirteenth Region, and subject to Sections 203.61 and203.62 of the National Labor Relations Board Rules and Regulations-Series 5, among the employees in the unit found appropriate in Sec-tion IV, above, who were employed during the pay-roll period imme-diately preceding the date of this Direction, including employees whodid not work during said pay-roll period because they were ill or onvacation or temporarily laid off, but excluding those employees whohave since quit or been discharged for cause and have not been rehiredor reinstated prior to the date of the election, and also excluding em-ployees on strike who are not entitled to reinstatement, to determinewhether or not they desire to be represented by American Federationof Radio Artists for the purposes of collective bargaining.